Citation Nr: 1724480	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a right knee and leg disability as a result of Methicillin-resistant Staphylococcus aureus (MRSA) infection.

2. Entitlement to VA benefits under 38 U.S.C.A. § 1151 for a renal disability secondary to right knee and leg disability due to MRSA infection.

3. Entitlement to VA benefits under 38 U.S.C.A. § 1151 for obstructive sleep apnea secondary to MRS infection.

4. Entitlement to service connection for a total knee replacement secondary to MRSA infection.  

5. Entitlement to service connection for a heart disability to include as secondary to MRSA infection and/or cold injury residuals.

6. Entitlement to specially adapted housing benefits.

7. Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or homebound status.

8. Entitlement to automobile and adaptive equipment or adaptive equipment only, to include as secondary to cold injury residuals.

(The issue of entitlement to clothing allowance for 2016 will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1952 to December 1955, including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2008, January 2011, March 2013, January 2015 and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2011, the Veteran appeared at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.

This matter was previously before the Board in November 2012 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board sincerely regrets the continued delay in a final decision on this matter.  However, based on the evidence reviewed, it is necessary that the following issues be REMANDED to the Agency of Original Jurisdiction (AOJ) for further development: entitlement to VA benefits under 38 U.S.C.A. § 1151 for a right knee and leg disability, a renal disability, a total right knee replacement, and a cardiac disability; entitlement to specially adapted housing; entitlement to SMC based on the need for aid and attendance; and entitlement to a an automobile or other durable equipment.  The Veteran will be informed as to whether any further action on his part is required.  


FINDING OF FACT

The Veteran's obstructive sleep apnea is not shown to have been incurred in or otherwise the result of his military service and is not shown to have been caused or aggravated by his 2008-2009 MRSA infection.


CONCLUSION OF LAW

The criteria for entitlement to service connection or to VA benefits under 38 U.S.C.A. § 1151 for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in October 2014 and February 2015 correspondence.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran's service treatment records are not included in the record.  Appropriate efforts to obtain them have been taken without any result and they are presumed to have been destroyed in the National Archives and Records Administration fire in July 1973.  (See VA 21-3101, received 04/11/2002, pp. 1-2.)

The Veteran was afforded a VA examiner's opinion based on a review of the medical evidence of record with respect to his claim for sleep apnea.  See C&P examination from January 2015.  There is no argument or indication that the examination is inadequate.

As such, the Board will proceed with consideration of the Veteran's appeal.

Legal Criteria and Considerations 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Entitlement to Benefits

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Under 38 U.S.C.A. § 1151 

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 
705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled or died as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability or death, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id.  

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

Facts and Analysis

In August 2014, the Veteran filed a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for obstructive sleep apnea which he asserted was the result of his MRSA infection, for which he is also seeking benefits as discussed in the Remand section below.  (See VA 21-526 EZ, received 08/05/2014, p. 1; Statement in Support, received 10/29/2014, p. 1.)  He specifically stated that he did not have records of sleep apnea in service because it was caused by the damage to most of his organs caused by the MRSA infection.  

In January 2015, a VA examination was conducted based on a review of the medical evidence of record with respect to the Veteran's claim for sleep apnea.  
The examiner considered the records related to the Veteran's MRSA infection in 2008-2009 and the subsequent treatment, including for renal insufficiency.  (See C&P Exam, received 01/07/2015, p. 2.)  The examiner also reviewed the Veteran's statements regarding damage to his organs caused by MRSA.  

Records related to the Veteran's sleep apnea were also reviewed, including his diagnoses of diabetes mellitus in 2003, obesity in 2013, and sleep apnea in 2013.  During the Veteran's first sleep study in February 2012, he reported being easily fatigued, falling asleep during the day, and his wife reported that he snored.  That sleep study did not find sleep apnea, only primary snoring.  A follow-up evaluation in March 2013 diagnosed mild REM-related sleep apnea and CPAP was prescribed beginning in September 2013.  (p. 2.)

The examiner offered the opinion that the Veteran's obstructive sleep apnea was less likely than not caused by or the result of his MRSA infection.  Specifically, the examiner stated that there was no medical literature which suggested that an infection such as MRSA was a risk factor for the development of obstructive sleep apnea.  Also, there was no physiological basis for an infection in the leg to result in sleep apnea.  "Sleep apnea is due to collapse of the upper airway during sleep[,]" and the leading risk factor is obesity, which the Veteran has.  He also had additional risk factors such as a very crowded airway on sleep, advancing age, male sex, and chronic lung disease.  (p. 2.)  The examiner also offered the opinion that it was less likely than not that the Veteran's obstructive sleep apnea was permanently aggravated by the MRSA infection because there was no evidence of recurrence of the infection since the 2009 and the Veteran complained of fatigue in 2012 and was diagnosed with sleep apnea in 2013.  (p. 3.)

After considering all of the evidence of record, to include that set forth above, the Board finds that there is no basis for entitlement to VA benefits for obstructive sleep apnea, either under the theory of service connection or under 38 U.S.C.A. § 1151.  Specifically, the Board notes that the Veteran's first description of symptoms of obstructive sleep apnea were in 2012, more than 50 years after service separation, and the diagnosis was made in 2013.  The Veteran has also stated that he is not claiming direct service connection based on manifestations in service.  Thus, there is no factual basis for a finding of service connection for obstructive sleep apnea.  38 C.F.R. §§ 3.303, 3.304.

With respect to the claim of entitlement to VA benefits for sleep apnea under 38 U.S.C.A. § 1151, as a result of the MRSA infection the Veteran had in 2008 and 2009, the Board also finds that benefits must be denied.  Notwithstanding the fact that no determination has yet been made on whether the MRSA infection itself warrants entitlement to VA benefits, the question with respect to sleep apnea may still be answered in the negative.  Specifically, the VA examination in January 2015 included an opinion that the Veteran's obstructive sleep apnea was neither caused nor aggravated by the MRSA infection, but was instead the result of a combination of factors including age, sex, weight, and the presence of other respiratory disabilities.  There is no competent medical evidence or opinion to the contrary.  Indeed, the only basis for the claim is the Veteran's assertion that many of his organs were negatively impacted by the MRSA and his belief that his sleep apnea must therefore be related.  While undoubtedly sincere in this opinion, the Veteran does not have the medical training or expertise necessary to provide a competent medical opinion as to the causation of his obstructive sleep apnea.  For this reason, the Board finds that the Veteran's belief is outweighed by the VA examiner's opinion and the claim for sleep apnea must be denied.  38 U.S.C.A. § 1151.


ORDER

VA compensation for obstructive sleep apnea, to include secondary to MRS infection under 38 U.S.C.A. § 1151, is denied.


REMAND

In July 2012, the Veteran's representative submitted a brief to the Board regarding the Veteran's claims for benefits under 38 U.S.C.A. § 1151.  In that brief, the representative specifically argued that the Board had the responsibility to try to obtain Quality Assurance records with respect to the Veteran's treatment, including his cortisone shot which resulted in the MRSA infection.  To date, those records have not been sought or obtained.  

VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  VAOPGCPREC 1-2011.  The Board acknowledges that medical quality-assurance records are confidential and privileged documents and may not be disclosed except as provided by statute.  See 38 U.S.C. § 5705(a); see also Hood v. Shinseki, 23 Vet. App. 295, 299-303 (2009).  The Board also acknowledges that quality assurance records may not be disclosed to VA adjudicators, including the Board, but notes that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  In light of VA's duty to assist, such records must be sought and, if necessary, reviewed by General Counsel, with any relevant information which may be disclosed included for consideration in the adjudication.

The Veteran claims VA compensation benefits under 38 U.S.C.A. § 1151 as a result of the MRSA infection include a right leg/knee disability, renal disability, right total knee replacement, and a cardiac disability.  In addition, the appeals for specially adapted housing, SMC based on the need for aid and attendance, and automobile or other adaptive equipment are all predicated, at least in part, on the question of whether there is a loss of use or functional loss of use of the lower extremities.  The Veteran's assertion that he has functional loss of use of the lower extremities is based at least in part on the residuals of his MRSA infection.  Therefore, they are inextricably intertwined with the 38 U.S.C.A. § 1151 issues.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Quality Assurance records and/or focused review with respect to the Veteran's treatment, including the 2008 cortisone injection and resulting MRSA infection. 

IF it is determined that such records do not exist or have been destroyed, documentation to that effect should be provided and placed in the claims file.  

IF such records do exist, a determination should be made regarding whether those records may be released and a statement regarding that determination should be included in the claims file. 

2. Proceed, as below:

(a) In the event that Quality Assurance records are found to exist and are released for review and consideration in the adjudication, a new adjudication, to include consideration of these records, should be performed with respect to the disabilities for which entitlement to VA benefits under 38 U.S.C.A. § 1151 is claimed as resulting from MRSA.

(b) In the event that Quality Assurance records are found to no longer exist or to have never existed, reconsideration of the claims of entitlement to VA benefits under 38 U.S.C.A. § 1151 should be performed.

(c) In the event that Quality Assurance records are found to exist but are not released for consideration by a VA adjudicator, the proper steps to appeal this matter to VA's Office of General Counsel for their review of the records is necessary per the above 2011 OGC opinion.

3. In the event that any claims that are reconsidered under 2(a) or 2(b) above, the adjudication should address whether the Veteran's disabilities for which VA benefits are payable under service connection or 38 U.S.C.A. § 1151 theories of entitlement result in the loss of use or functional equivalent of loss of use of the Veteran's bilateral lower extremities.  If additional competent evidence (e.g., an examination/opinion by a physician) is needed to assist in this determination, steps should be taken to obtain such evidence.  

In conducting the adjudication of entitlement to specially adapted housing, SMC with aid and attendance benefits, and automobile or other adaptive equipment, the specific regulations/provisions should be addressed.

4. Once any and all readjudications are complete, if any benefit sought on appeal is not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  The matters on appeal should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


